Citation Nr: 0422254	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to VA death pension benefits.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
recognized active service with the Philippine Scouts from 
March 1946 to April 1947.  He died in June 1988.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 notice to the appellant by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The August 2002 determination advised the appellant that her 
claim was denied because she lacked legal entitlement to the 
benefit sought, based on the National Personnel Records 
Center's (NPRC) finding that the veteran did not have 
recognized active service.  Subsequently, the RO determined 
that the veteran had qualifying service for DIC but not for 
death pension.  When the RO found the veteran had qualifying 
service for DIC, they then adjudicated (and denied) the 
appellant's claim for service connection for the cause of the 
veteran's death.  There has not been a Notice of Disagreement 
with that determination.  


FINDING OF FACT

It is certified that the veteran's only recognized military 
service was in the "new" Philippine Scouts from March 1946 
to April 1947.  


CONCLUSION OF LAW

The appellant is ineligible for VA death pension benefits, as 
the veteran did not have qualifying service for such 
benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  After careful consideration, the 
Board finds that the VCAA does not apply in the instant case.  

The only issue before the Board is whether the veteran had 
qualifying service which would make the appellant eligible 
for the benefit sought.  The record includes service 
department verification of the veteran's service.  Since 
qualifying service and how it may be established are outlined 
in statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
Court has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Regardless, the appellant has had ample notice.  By 
correspondence in August 2002, September 2002, October 2002, 
December 2002, January 2003, and September 2003, as well as 
the February 2003 Statement of the Case (SOC) and the 
Supplemental SOCs dated in June 2003 and December 2003, she 
was informed of the controlling law and regulations, of 
evidence was of record, and of what was needed to establish 
entitlement to the benefit sought.  She was notified of the 
service department's certification of service, and advised 
that service department certification is binding on VA.  

The record includes United States service department 
verification of service which shows the veteran served in the 
"new" Philippine Scouts from March 1946 to April 1947.  As 
service department certifications of service are binding on 
VA, there is no additional evidence for the appellant to 
provide.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. 
§ 3.40(a).  However, those inducted between October 6, 1945 
and June 30, 1947 are governed by section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945, and their service 
is qualifying service for benefits under 38 U.S.C., Chapters 
11 & 13, but not for pension benefits under 38 U.S.C., 
Chapter 15.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  

Although the appellant asserts that the veteran had service 
with the recognized guerillas, as noted above, the NPRC 
verified in September 2003 that the veteran's only recognized 
active service was with the Philippine Scouts from March 1946 
to April 1947; furthermore, the NPRC specifically determined 
in July 2002 and again in October 2002 that the veteran did 
not have service with the recognized guerillas.  The Court 
has held that "VA is prohibited from finding, on any basis 
other than a service department document which VA believes to 
be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  While the appellant has submitted various documents 
which she contends support her assertion of her husband's 
guerilla service, none of these is a service department 
document.  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
(Incidentally, guerilla service is generally not qualifying 
service for pension/death pension benefits.  38 C.F.R. 
§ 3.40(c)(d).)

Under the controlling law and regulations outlined above, the 
veteran's service is not qualifying service for VA death 
pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  
In cases such as this, where the law and not the evidence is 
dispositive, the claim is to be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



